DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims foreign priority to JAPAN Document No. 2020-177485 filed October 22, 2020.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on October 20, 2021 in which Claims 4-6 are amended to change the breadth of the claims and new Claims 7-19 are added.  Claims 1-19 are pending in the instant application, which will be examined on the merits herein.
Information Disclosure Statement
The information disclosure statements (IDS) filed October 20, 2021, October 26, 2021 and April 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 15 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Engleman et al (US Publication No. 2014/0148591 A1, provided with the IDS filed 4/08/2022).
	Applicants claim a method for producing a depolymerized cellulose ether, the method comprising a depolymerization step of depolymerizing a cellulose ether with an aqueous solution of acid in the presence of a polyhydric alcohol having 2 to 6 carbon atoms.
	The Engleman et al Publication discloses a method for making a low molecular weight hydroxyalkyl alkylcellulose with a reduced concentration of alkylene halogenohydrin. At paragraph no. [0007] of the Engleman et al Publication, Engleman et al indicates that the formation of propylene chlorohydrin (PCH) is a problematic minor by-product during production of hydroxypropyl methylcellulose and the reduction of the viscosity (by depolymerizing) by contact with hydrogen chloride (HCI). The propylene chlorohydrin is formed by reaction of HCI with propylene glycol which is present in the reaction mixture.  In other words, Engleman et al discloses a method for producing a depolymerized cellulose ether comprising a step of depolymerizing with an aqueous solution of acid in the presence of a propylene glycol (which is a polyhydric alcohol having 3 carbon atoms).  The above description of the Engleman et al Publication anticipates Claims 1, 5, 6 and 15 of the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-19 are rejected under 35 U.S.C. 103 as being unpatentable over Mallon (WO 2007/145709 A1, provided with the IDS filed 10/20/2021).
Applicants claim a method for producing a depolymerized cellulose ether, the method comprising a depolymerization step of depolymerizing a cellulose ether with an aqueous solution of acid in the presence of a polyhydric alcohol having 2 to 6 carbon atoms.
	The Mallon WO publication discloses process for reducing the average molecular weight of a cellulose ether comprising the step of contacting a cellulose ether with an acid to partially depolymerize the cellulose ether to a lower molecular weight in a diluent comprising at least 50 weight percent of an organic hydroxylic compound having at least one hydroxy group and at least two carbon atoms, wherein the organic hydroxylic compound is an aliphatic non-cyclic alcohol of 2 to 8 carbon atoms (see the abstract , Example 1, and Claims 1, 2, 10 and 11 of Mallon WO publication).  
	Example 1 discloses the process steps wherein ethylcellulose is dissolved in ethanol and a concentrated hydrochloric acid is added with stirring and the solution is heated.  The solution is added to water containing sodium bicarbonate wherein a solid is collected by filtration and dried in a vacuum oven.  The product as a 5 percent solution in a mixture of 80 volume percent toluene and 20 volume percent ethanol, is white in color to the naked eye. Example 1 discloses a yield of 94 percent.  The Mallon publication teaches that the addition of alcohol is specifically used to reduce yellowness, which is regarded as unexpected results in the current application.  
	See page 2, 1st paragraph of the Mallon WO publication wherein Mallon indicate a problem frequently observed in low molecular cellulose ethers being yellowing or discoloration.  Mallon discloses that such yellowing or discoloration can be observed in products into which the cellulose ethers are formulated and discloses that yellowing or discoloration is easily observed in transparent pharmaceutical capsules and food products, which is highly undesirable. 
	The Mallon WO publication discloses that the cellulose ether may be selected as methylcellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxyethyl methylcellulose, hydroxypropyl methylcellulose, hydroxybutyl methylcellulose, ethyl hydroxyethyl cellulose, carboxymethyl cellulose, or carboxymethyl hydroxymethylcellulose (see Claim 4 of the Mallon WO publication). 
	The currently claimed method for producing a depolymerized cellulose ether differs from the process disclosed in the Mallon publication by carrying out the depolymerization in the presence of a polyhydric alcohol, wherein the Mallon publication exemplifies monohydroxyl alcohols.
	However, the Mallon WO publication does disclose the organic hydroxylic compound as having at least one hydroxy group. The “at least one hydroxy group” clearly suggests that there can be more than one hydroxy group, which embraces the polyhydric alcohol recited in Claim 1 of the current application.
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One having ordinary skill in the art would have been motivated to employ the process of the prior art with the expectation of obtaining the desired product because the skilled artisan would have expected the analogous starting materials to react similarly.
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicants invention having the Mallon publication before him to performed instant claimed method for producing a depolymerized cellulose ether in view of their closely related process steps and structures and the resulting expectation of providing similar pharmaceutical applications.

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 




assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623